Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 4, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00363-CV


                  CHRISTINE JURZYKOWSKI, Appellant

                                        V.

  TEXAS COMMISSION ON ENVIRONMENTAL QUALITY AND THE
            CITY OF WEATHERFORD, Appellees

                   On Appeal from the 261st District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-17-006389


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed December 21, 2018. On January
22, 2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.